Exhibit 10.27

THIRD AMENDMENT

TO LEASE

 

 

THIS THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the 1
day of July, 2011, with an effective date of July 1, 2011, by and between CABOT
ROAD OWNER – VEF VI, LLC, a Delaware limited liability company (“Landlord”) and
THE FIRST MARBLEHEAD CORPORATION, a Delaware corporation (“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord, as successor by assignment to Cabot Road Partners, LLC and
Tenant entered into that Lease dated as of August 13, 2004, as amended by an
Amendment to Lease dated August 31, 2007 and Second Amendment to Lease dated as
of November 3, 2010 (such lease as amended is sometimes referred to herein as
the “Original Lease”), whereby Landlord currently leases to Tenant 93,366
rentable square feet of space on the 2nd, and 3rd floors (the “Current
Premises”) in the building known as One Cabot Road in Medford, Massachusetts;
and

WHEREAS, Landlord and Tenant desire to amend the Original Lease in order to,
among other things, reduce the rentable area of the Current Premises, all upon
the terms and conditions set forth herein;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound, the parties agree as
follows:

1. Recitals. The recitals set forth above are incorporated into and made a part
of this Amendment.

2. Effective Date. The effective date (the “Effective Date”) of this Amendment
shall be July 1, 2011.

3. Definitions. (i) Unless otherwise defined in this Amendment, capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Original Lease. References to this “Lease” shall mean the Original
Lease, as amended by this Amendment, as the same may be further amended from
time to time.

(ii) The following terms set forth in Section 1.2 of the Original Lease,
entitled: “Basic Data” shall be amended and restated in their entirety as
follows:

Premises: A portion of the second floor and a portion of the third floor of the
Building as shown on Exhibit FP attached hereto.

Premises Rentable Area: Agreed to be: as of the Effective Date, 84,458 rentable
square feet, comprised of 44,706 rentable square feet on the 2nd floor and
39,752 rentable square feet on the 3rd floor of the Building.

 

1



--------------------------------------------------------------------------------

4. Premises.

(i) Contraction Space. Tenant shall surrender as of the Effective Date a portion
of the Third Floor Premises consisting of 8,908 rentable square feet (the
“Second Contraction Space”) vacant, broom clean, and with all of Tenant’s
equipment and business fixtures removed and Landlord shall accept the Second
Contraction Space in its “as is” condition, notwithstanding any provision of the
Lease to the contrary. The failure by Tenant to surrender the Second Contraction
Space on or before the Effective Date, which continues for more than ten
(10) days after written notice of such failure, time being of the essence, shall
constitute a Default of Tenant (without further notice) and shall give rise to
all Landlord’s rights and remedies under the Original Lease.

(ii) Premises. Effective the Effective Date, the Premises shall consist of that
portion of the second floor and a portion of the third floor of the Building as
shown on Exhibit FP attached hereto. Tenant is in occupancy of the Premises and
accepts the Premises in its “as is” condition, without any obligation on the
part of Landlord to perform any construction therein or to prepare the same for
Tenant’s occupancy or otherwise; provided, however, that Landlord shall, at
Landlord’s expense, perform all work required to properly demise and separate
the Second Contraction Space from the remainder of the Premises located on the
third floor of the Building at the time of reduction of the Premises by the
Second Contraction Space, including, without limitation, installation of
demising walls, alteration of base building wiring (to include, among other
matters, rewiring the electrical lines in a manner such that the electric usage
in the Second Contraction Space shall be separated from the electric usage in
the Premises, and if necessary, the installation of an electric checkmeter
sufficient to separately meter electric usage in the Second Contraction Sapce
from electric usage in the Premises), plumbing and HVAC duct work and equipment.
Installation of demising walls shall be deemed to include, without limitation,
performance of such painting, finish work, flooring and other work as may be
required on Tenant’s side of the demising wall to be consistent with the paint,
finishes and flooring in the remainder of the Premises. Tenant shall be
responsible for the removal of any business fixtures and tenant equipment.

(iii) Exhibit FP. Exhibit FP to the Original Lease is hereby deleted and amended
and restated with Exhibit FP attached hereto.

5. Rent. The Original Lease shall be amended to provide that Tenant shall pay
Rent to Landlord as follows:

(i) Basic Rent. Tenant shall pay to Landlord Basic Rent for the Premises,
without offset, abatement (except as otherwise provided in the Original Lease),
deduction or demand, as follows:

 

Rental Period

   Annual Basic Rent      Monthly Rent  

7/1/11-3/31/12

   $ 2,007,369.00       $ 167,280.75   

4/1/12-3/31/14

   $ 1,858,075.92       $ 154,839.66   

4/1/14-3/31/16

   $ 1,984,762.92       $ 165,396.91   

4/1/16-3/31/17

   $ 2,111,449.11       $ 175,954.16   

 

2



--------------------------------------------------------------------------------

(ii) Escalation Factor. “Escalation Factor” for the purposes of the Lease shall
equal .2734 as of the Effective Date.

All remaining terms and provisions of the Original Lease pertaining to the
payment of Rent with respect to the Premises shall remain in full force and
effect, and Tenant shall make all other payments pertaining to the Premises
which Tenant is required to make pursuant to the Original Lease.

6. Parking. Section 2.2(c) of the Original Lease shall be amended to provide
that Landlord will make available to Tenant, free of charge, three (3) parking
spaces per one thousand (1,000) square feet of space leased, which as of the
Effective Date shall be as follows: fifty-one (51) unreserved parking spaces in
the garage of the Building and two hundred and two (202) unreserved parking
spaces in the Building’s surface parking lot on the Property for a total of two
hundred fifty-three (253) unreserved parking spaces, all on a non-exclusive,
unreserved basis. Nothing contained herein shall negate Tenant’s rights under
Section 2.2(c) for reserved parking spaces in the event that Landlord shall
reserve any parking spaces for any other tenant of the Building.

7. Brokerage Commission. Tenant and Landlord each hereby covenants and
represents that it has negotiated this Amendment directly with Richard Barry
Joyce & Partners, LLC, as agent for Landlord, and Newmark Knight Frank, as agent
for Tenant, and has not acted by implication to authorize or authorized any
other real estate broker, salesman or finder to act for it in the negotiation
and execution of this Amendment and agrees to defend, indemnify and hold
harmless the other party from any and all claims by any such real estate broker,
salesman or finder or a commission or finder’s fee as a result of any breach of
the foregoing covenants and representations on its part, which obligation shall
survive the expiration or termination of the Lease for any reason. Landlord
shall be solely responsible for the payment of any commission to Richard Barry
Joyce & Partners, LLC, and Tenant shall be solely responsible for the payment of
any commission to Newmark Knight & Frank resulting from this Amendment.

8. Exculpation. If Landlord shall be an individual, joint venture, tenancy in
common, partnership, co-partnership, limited partnership, limited liability
company, unincorporated association, or other unincorporated aggregate of
individuals and/or entities or a corporation, Tenant shall look solely to such
Landlord’s estate and right, title and interest in the Property for the
satisfaction of Tenant’s remedies for the collection of judgment (or other
judicial process) requiring the payment of money by Landlord and no other
property or assets of Landlord or any partner, member, officer or director
thereof, disclosed or undisclosed, shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease, the relationship of Landlord and Tenant or Tenant’s use or
occupancy of the Premises.

9. Effect of Amendment. Except as expressly modified hereunder, the Original
Lease shall remain in full force and effect. In the event of any conflict
between the terms of this Amendment and the terms of the Original Lease, the
terms of this Amendment shall govern.

 

3



--------------------------------------------------------------------------------

10. Headings. The headings of paragraphs herein are included solely for
convenience or reference and shall not control the meaning or interpretation of
any provision of this Amendment.

11. Merger. The Original Lease, as amended by this Amendment, contains the
entire understanding between the parties hereto and supersedes any prior
contracts, agreements, understandings and/or negotiations, whether oral or
written, concerning the matters set forth therein or herein.

12. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed shall be deemed an original and all such counterparts shall
constitute one and the same instrument.

[The remainder of this page left intentionally blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:     CABOT ROAD OWNER – VEF VI, LLC,       By:  Value Enhancement Fund
VI, LLC, Its sole member         By:   VEF Group Management, LLC, Its manager  
        By:   /s/ Howard C. Huang           Name:   Howard C. Huang          
Title:   Vice President TENANT:     THE FIRST MARBLEHEAD CORPORATION       By:  
/s/ Kenneth Klipper       Name:   Kenneth Klipper       Title:   CFO

 

5



--------------------------------------------------------------------------------

EXHIBIT “FP”

Premises

[schematic diagrams of second and third floor space plans]

 

6